Citation Nr: 0414485	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  94-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1969 to December 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1993 
rating decision entered by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, 
which, in pertinent part, denied a claim of entitlement to 
TDIU.  The Board, in March 2000, denied the claim.  

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court or 
Veterans Court), which, in pertinent part, remanded the claim 
for TDIU to the Board for readjudication.  

The Board again denied the claim, in a March 2002 decision, 
and the veteran again appealed to the Court.  In January 
2004, the parties filed a Joint Motion for Remand.  By an 
Order issued in February 2004, the Court vacated the Board's 
denial of the veteran's claim of entitlement to TDIU, and 
again remanded the claim for readjudication.  The case now 
returns to the Board.

The Board notes that, after the veteran appealed the Board's 
March 2002 decision of the Court, the RO, in an August 2003 
rating decision, awarded the veteran service connection for 
post-traumatic stress disorder (PTSD).  The veteran's appeal 
for service connection for PTSD has been granted, and that 
issue no longer remains on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

The Joint Motion for Remand indicated that remand was 
required because the veteran had not been advised of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and had 
not been provided notice, as required under that act, of 
evidence and information necessary to substantiate his claim, 
and had not been informed regarding which evidence he has the 
burden to produce and which evidence VA has the burden of 
producing or obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Although the United States Court of Appeals for the Federal 
Circuit has recently held, in Hayslip v. Principi, 364 F.3d 
1321 (Fed. Cir. 2004), that, where the Board issued a 
decision prior to the enactment of the VCAA and where the 
proceedings before VA were complete prior to VCAA, the 
Veterans Court should not have remanded the case for 
compliance with the VCAA; nevertheless, this case has been 
remanded by the Veterans Court, and the law of the case 
requires that VA comply with the Orders of the Veterans 
Court.  

Given the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board cannot provide the notification 
required under the Joint Motion for Remand and the Orders of 
the Veterans Court.  Therefore, the claim must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) should be complied 
with and satisfied as to the claim on 
appeal.  Notify the veteran of what 
information and evidence is required to 
substantiate his claim for TDIU.  Notify 
the veteran as to which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran that he may 
submit employment records or evidence of 
attempts to obtain employment and 
statements from potential employers, 
clinical records, medical opinions, 
statements from co-workers, 
acquaintances, friends, or others who may 
have observed relevant symptoms or other 
types of evidence which will assist him 
to substantiate his claim.  In any event, 
he should be specifically asked to 
provide any evidence in his possession 
that pertains to the claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility at which he has been treated for 
PTSD since November 2002, the date of the 
most recent clinical evidence associated 
with the claims files, or any other 
provider of treatment since that date.  
Clinical records from each treating 
facility or provider identified from 
November 2002 to the present should be 
obtained.

3.  The veteran should be afforded VA 
psychiatric examination to determine the 
severity of PTSD.  The claims files must 
be made available to the examiner prior 
to the examination.  Any testing deemed 
necessary should be conducted.  The 
examiner should provide his/her findings 
in relationship to the rating criteria 
listed in the General Rating Formula for 
Rating Mental Disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).  A 
Global Assessment of Functioning Scale 
score should be assigned.  If feasible, 
the examiner should dissociate the 
symptoms, findings, and impairments 
affecting employability which are due to 
PTSD from any co-existing psychiatric 
disabilities.  If this is not feasible, 
the examiner should so indicate.  The 
examiner should provide an opinion as to 
the effect of the veteran's service-
connected PTSD, and any psychiatric 
disorder which is part and parcel of the 
service-connected PTSD, on the veteran's 
employability.  In particular, the 
examiner should describe the types of 
physical and mental acts required by 
employment which are not impaired by the 
veteran's service-connected PTSD; if 
there are physical and mental acts 
required by employment which are not 
impaired but which the veteran cannot 
perform, the examiner should explain what 
disorder other than PTSD impairs those 
abilities in the veteran's case.  The 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

4.  If, after review of additional 
evidence submitted or identified 
following the notice described above, it 
is determined that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

5.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


